EXHIBIT 10.2

APPLIED MICRO CIRCUITS CORPORATION

AMENDED AND RESTATED 1992 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Agreement”), Applied Micro Circuits
Corporation (the “Company”) has awarded you a Restricted Stock Unit pursuant to
its Amended and Restated 1992 Equity Incentive Plan (the “Plan”) for the number
of shares of the Company’s common stock (“Common Stock”) indicated in the Grant
Notice (collectively, the “Award”). Capitalized terms not explicitly defined in
this Agreement but defined in the Plan shall have the same definitions as in the
Plan.

The details of your Award are as follows.

1. DISTRIBUTION OF SHARES OF COMMON STOCK. The Company will deliver to you the
number of shares of Common Stock subject to your Award on the vesting date or
dates provided in your Grant Notice that vest on such vesting date or dates.

2. CONSIDERATION. The Common Stock delivered to you pursuant to Section 1 of
this Agreement shall be deemed paid, in whole or in part, in consideration of
your services to the Company in the amounts and to the extent required by law.

3. VESTING. Subject to the limitations contained herein, your Award will vest as
provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. If your Award fails to vest as provided
in the Grant Notice, then your Award will terminate and no shares of Common
Stock will be delivered to you.

4. NUMBER OF SHARES. The number of shares of Common Stock subject to your Award
may be adjusted from time to time for Capitalization Adjustments.

5. CONDITIONS TO ISSUANCE AND DELIVERY OF SHARES. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all additional restrictions or conditions to the Award have been satisfied or
removed, (ii) until, in the opinion of counsel to the Company, all applicable
federal and state laws and regulations have been complied with, (iii) if the
outstanding Common Stock is at the time listed on any stock exchange or included
for quotation on an inter-dealer system, until the shares to be delivered have
been listed or included or authorized to be listed or included on such exchange
or system upon official notice of issuance, (iv) if it might cause the Company
to issue or sell more shares of Common Stock than the Company is then legally
entitled to issue or sell, and (v) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by counsel to
the Company.

6. COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. Notwithstanding
anything to the contrary set forth herein, the Company may amend this



--------------------------------------------------------------------------------

Agreement and your Award at any time and in any and all respects without your
consent as the Company may, in its sole discretion, deem appropriate in order to
comply with the requirements of the Treasury Department regulations and other
guidance governing Section 409A of the Code. The Company will notify you of any
such changes made to this Agreement and your Award.

7. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
under your Award unless the shares are either registered under the Securities
Act or, if such shares of Common Stock are not then so registered, the Company
has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing your Award, and you shall
not receive such shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

8. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Agreement shall be deemed to
be signed by the Company and you upon the respective signing by the Company and
you of the Grant Notice to which it is attached.

9. NON-TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form provided by or otherwise satisfactory
to the Company, you may designate a third party who, in the event of your death,
will thereafter be entitled to receive any distribution of shares of Common
Stock pursuant to Section 1 of this Agreement.

10. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

11. UNSECURED OBLIGATION. Your Award is unfunded, and in the event you are a
holder of a vested Award, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock pursuant to this Agreement. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares of Common
Stock subject to your Award until such shares of Common Stock are issued to you
pursuant to Section 1 of this Agreement. Upon such issuance, you will obtain
with respect to such shares of Common Stock full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

 

2.



--------------------------------------------------------------------------------

12. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of shares of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from shares of Common Stock,
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with your Award.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company will have no obligation to issue a certificate for
such shares of Common Stock in connection with your Award.

13. NOTICES. All notices with respect to the Plan shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board shall be delivered or sent to the
Company’s headquarters, to the attention of its Chief Financial Officer. Notices
to any Participant or holder of shares of Common Stock issued pursuant to an
Award shall be sufficient if delivered or sent to such person’s address as it
appears in the regular records of the Company or its transfer agent.

14. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

15. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the Board
(or appropriate committee thereof) by a writing which specifically states that
it is amending this Agreement, so long as a copy of such amendment is delivered
to you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board (or appropriate committee thereof) reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.

16. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may not be assigned by you, except with the prior written
consent of the Company.

 

3.



--------------------------------------------------------------------------------

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control.

18. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

19. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

4.